Citation Nr: 0101179	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for a 
thyroid condition


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to March 
1993.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The record contains a June 2000 letter from the veteran which 
indicates that he wished to withdraw his request for a 
hearing before a Veterans Law Judge.  Apparently the 
veteran's withdrawal was not duly noted, a hearing was 
scheduled in August 2000, and the veteran did not report for 
the hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The 30 percent evaluation for the service-connected 
thyroid condition was in effect for approximately three years 
and eight months.

3.  The VA medical records show that prior to the August 1998 
rating action the veteran no longer experienced fatigability, 
constipation or mental sluggishness, indicating that his 
thyroid condition had improved.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent evaluation for a 
thyroid condition have not been met.  38 C.F.R. § 3.344(a) & 
(c) (2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded numerous disability evaluation examinations.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  The 
Board also finds that requirements regarding notice which 
must be provided to the veteran pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have been satisfied by the letters and statements 
of the case which were provided to the veteran by the RO.

The record reveals that the veteran's thyroid glands were 
removed in December 1992 due to cancer.  The veteran was 
granted service connection and a 100 percent rating for 
status post total thyroidectomy effective from March 31, 
1993, the day after discharge from service.  This rating 
decision, dated in September 1993, indicated that the 
veteran's disability rating would be reduced to 10 percent 
effective from February 1994.  In an April 1994 rating action 
the 100 percent rating was extended to February 1995, the end 
of the one year period following his last chemotherapy in 
January 1994.

On VA examination in June 1993 the veteran reported that he 
was feeling well.  He was noted to be on replacement thyroid 
medication.  The veteran was afforded a VA examination in 
March 1994.  The veteran was noted to be status post total 
thyroidectomy.  It was further noted that in December 1993 a 
whole body scan showed uptake in the bed of the thyroid gland 
consistent with residual thyroid tissue.  The veteran was 
given radioiodine therapy.  The veteran's only current 
symptom was coughing.

On VA examination on January 26, 1995 the veteran reported 
that while he was taking thyroid hormones he felt well and 
had no symptoms or signs of hypothyroidism or 
hyperthyroidism.  The examiner noted that when the veteran 
had thyroid scans he was taken off the thyroid hormones for 
about two months, resulting in significant advanced signs and 
symptoms of hypothyroidism.  During the veteran's examination 
on January 18, 1995 the veteran had been off thyroid hormone 
for approximately two months and had symptoms of 
hypothyroidism, including fatigue, difficulty with complex 
mental tasks at work, and cold intolerance.  The examiner 
noted that the veteran underwent significant periods of time 
when he was off his thyroid hormone in order to have total 
body scan and at that time had significant symptoms of 
advanced hypothyroidism, specifically fatigue, and difficulty 
concentrating.  The examiner anticipated that it would take 
approximately six months for those symptoms to fully resolve 
and until that time he would have limitations in his energy 
and metal sharpness.  The examiner stated that the veteran 
should undergo a follow-up scan in two or three years.

On VA examination in April 1995 the veteran was noted to be a 
full-time student on the verge of dropping out of school due 
to multiple medical care at VA.  The examiner noted that in 
November 1994 the veteran was told to stop Synthroid and use 
Cytomel for a month and that began his acute depression with 
dry hair, sluggishness and hair loss.  When Synthroid was 
restarted early in 1995 the symptoms seemed to improve a 
little bit.  March 1995 thyroid function tests indicated 
increased T4, T7 and nonmeasurable hypersensitive TSH, which 
signaled probable overdose of Synthroid.  Endocrine system 
revealed that the veteran was euthyroid clinically.  Nervous 
system and mental state were unremarkable.  The diagnoses 
included status post total thyroidectomy and paratracheal 
node removal for papillary carcinoma of the thyroid, status 
post radioactive iodine twice, on Synthroid replacement.

On VA examination in April 1998 the VA examiner provided a 
thorough summary of the veteran's thyroid disability history.  
The examiner noted that a total body scan in January 1995 
showed no evidence of metastatic thyroid cancer.  The veteran 
was on continuous thyroid hormone supplements.  The only time 
he did not take supplements was when it was discontinued 
prior to his scans.  However he had not had a scan since 
January 1995.  The examiner noted that on his current dose of 
thyroid hormones the veteran was clinically euthyroid.  
Specifically, the veteran's energy was good and there were no 
palpitations, heat intolerance, cold intolerance, 
constipation, weight gain or weight loss or unusual anxiety.  
The examiner noted that the veteran was treated for 
depression but there was no present temporal relationship 
between his thyroid hormone dose and his depression.  
Examination revealed that veteran's heart rate to be 71 and 
regular.  His hair and skin were normal.  Stare, lid lag, 
ophthalmoplegias and chemosis were absent.  The veteran's 
neck revealed normal range of motion.  The thyroid gland was 
nonpalpable and cervical adenopathy was absent.  Cardiac 
examination revealed a normal S1 and S2 with no murmurs, rubs 
or gallops.  Peripheral tremor was absent and deep tendon 
reflexes were normal.  The veteran's most recent laboratory 
results related to his thyroid were drawn in December 1997.  
The TSH level was less than 0.03 microunits/ml.  The 
thyroglobulin level was less than 0.5 nanograms/ml.  The 
examiner stated that there was no evidence of a recurrence of 
the thyroid cancer.  That was based on the most recent 
negative total body scan in January 1995 as well as the 
measurable thyroglobulin level.  The examiner noted that the 
goal of thyroid hormone therapy was to produce a measurable, 
or low, TSH level. That goal had been accomplished on the 
current dosage of 0.15 mg qd of Levothyroxine.  Specifically 
the veteran's TSH level was documented to be less than 0.03 
microunits/ml.  It was also noted that the veteran was 
clinically euthyroid on that dosage and that he had no signs 
on physical examination of thyrotoxicosis.  

The examiner further noted that at some point in the future 
the veteran would require a repeat thyroid scan.  For that 
scan he would need to be off his thyroid hormone for a period 
of two to three months.  He had reacted poorly to being off 
thyroid in the past with development of fatigue and 
depression.  Those symptoms could be alleviated in part by 
taking Cytomel during part of the period of time the veteran 
was off Levothyroxine for his thyroid scan.

By rating action in May 1998 the RO proposed to reduce the 
veteran's disability evaluation for status post thyroidectomy 
from 30 percent to 10 percent.  The veteran was informed of 
this proposal by letter in May 1998.  The letter informed the 
veteran that he had 60 days to submit evidence as to why his 
disability rating should not be reduced.  The veteran did not 
submit any evidence during the 60-day period.

The record contains an August 1998 letter from a VA 
physician.  He stated that the veteran needed to undergo 
'total body iodine scans" on a periodic, irregular basis 
(every 2-3 years).  The physician stated that the veteran 
would feel poorly for a period of several months when he 
underwent the scans.  Specifically, he would feel fatigue, 
cold and somnolence.  Except for those periodic symptoms 
associated with his thyroid scans the veteran would not have 
symptoms for his thyroid condition and could work without 
restrictions.  In a November 1998 addendum the VA physician 
stated that the period of time that the veteran might exhibit 
symptoms could be from four to six months.  During that time 
the veteran might have periods for which he would be unable 
to carry on normal duties due to fatigue, cold, and 
somnolence.

By rating action in August 1998 the veteran's disability 
evaluation for his thyroid condition was reduced from 30 to 
10 percent effective from November 1, 1998.

The veteran appeared before a hearing officer at the RO in 
September 1998.  The veteran testified that he had to have a 
thyroid scan every two years.  These scans required that he 
go off his thyroid medication three months prior to a thyroid 
scan.  He stated that even after he went back on his thyroid 
medication it could be another three months before the 
thyroid symptoms dissipated.  The veteran stated that he 
currently worked for GE Medical Systems.

A September 1998 VA outpatient treatment record indicates 
that the veteran was doing well on Synthroid.  He had no 
complaints of insomnia, heat/cold intolerance, 
weakness/fatigue, change of appetite, change of weight, 
diarrhea/constipation, or palpitations.  It was noted that 
the veteran should return to the clinic for check up in six 
months.

In November 1998 the veteran submitted document showing his 
work leave history.  Time cards dated from January 1998 to 
August 1998 show that the veteran only missed one day due to 
sick leave.  The remainder of the time cards indicate that 
the veteran worked 40 hours almost every week.  Six of the 
weeks reported indicated that the veteran only worked from 37 
to 38 and 1/2 hours.  The records do not indicate why the 
veteran did not work a full 40 hours during those weeks.

Employment information forms received in November 1998 
indicate that the veteran last worked at Computer Bay in June 
1997 and that he last worked at St. Luke's Medical Center in 
November 1993.  Neither form indicated that the veteran lost 
work time due to disability.

In his January 1999 notice of disagreement the veteran 
maintained that since he would have to undergo iodine scans 
the rest of his life and that since each time he would have 
to forego his thyroid medication resulting in temporary 
disability, his 30 percent rating for his thyroid disability 
should be restored.  The veteran pointed out that the 
November 1998 addendum from the VA physician clearly stated 
that the period of sickness the veteran would experience 
would last up to six months and that there might be periods 
during that time where the veteran would not be able to carry 
out normal duties.  

The veteran was originally granted a 100 percent rating for 
removal of his thyroid glands under 38 C.F.R. § 4.119, 
Diagnostic Code 7914.  Diagnostic Code 7914 provides for a 
100 percent rating when there is a malignant neoplasm in any 
specified part of the endocrine system.  The 100 percent 
rating will continue beyond the cessation of any surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after discontinuance of such treatment 
the appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e).  If there has been no local 
recurrence or metastasis, rate on residuals.  

The medical evidence of record indicates that the veteran has 
had no recurrence of the cancer that was removed with the 
veteran's thyroid glands in December 1992.  Accordingly, 
Diagnostic Code 7914 requires that the veteran be rated on 
the residuals based on mandatory VA examination.  The veteran 
was assigned a 30 percent rating under Diagnostic Code 7903, 
the code for hypothyroidism, effective from February 1995.

The rating criteria in effect for hypothyroidism was amended 
effective May 7, 1996, and both the current and former 
versions of the criteria must be considered in evaluating the 
propriety of reducing the veteran's disability rating for his 
thyroid condition from 30 to 10 percent.  The former criteria 
for the rating hypothyroidism provides that a 100 percent 
rating is for assignment when the hypothyroidism is 
pronounced; with a long history and slow pulse, decreased 
levels of circulating thyroid hormones (T4 and/or T3 by 
specific assays), sluggish mentality, sleepiness, and slow 
return of reflexes.  A 60 percent rating is for assignment 
when there is severe hypothyroidism/ the symptoms under 
"pronounced" somewhat less marked, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A 30 percent rating is for assignment when there is 
moderately severe hypothyroidism; with sluggish mentality and 
other indications of myxedema, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A 10 percent rating is for assignment when there is 
moderate hypothyroidism with symptoms of fatigability.  A 
minimum rating of 10 percent is to be assigned when 
continuous medication is required for control of 
hypothyroidism.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(1996).

The current rating criteria provides that a 100 percent 
rating is for assignment when there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
A 60 percent rating is for assignment when there is muscular 
weakness, mental disturbance, and weight gain.  A 30 percent 
rating is for assignment when there is fatigability, 
constipation, and mental sluggishness.  A 10 percent rating 
is for assignment for hypothyroidism when there is 
fatigability or when continuous medication is required for 
control.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2000).

For those evaluations which have been in effect for five 
years or more, the RO is to ensure the greatest degree of 
stability of disability evaluations possible.  This means 
that those illnesses or disabilities subject to temporary or 
episodic improvement are not to be reduced on the results of 
any one examination, except in those cases where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  38 C.F.R. 
§ 3.344(a) (2000).  However, these provisions do not apply to 
those ratings that have not been in effect for five years or 
more.  Such disabilities are not considered to be stabilized, 
and are thus subject to improvement.  Reexamination 
disclosing improvement in these disabilities will warrant a 
reduction in rating.  38 C.F.R. § 3.344(c) (2000).

Initially, the 30 percent evaluation for the veteran's 
service-connected thyroid condition had been in effect for 
approximately 3 years and eight months.  Therefore, the 
provisions of 38 C.F.R. § 3.344(a) do not apply in this case.  
In other words, the evaluation could be reduced on a 
reexamination which showed improvement in the disability.

The April 1998 VA examination report indicated that the 
veteran's hypothyroidism was under good control with 
medication.  Fatigability, constipation, mental sluggishness, 
or decreased levels of circulating thyroid hormones, the 
requirements for a 30 percent rating, were not shown.  The 
Board further notes that a September 1998 VA outpatient 
record indicates that the veteran had no complains of 
insomnia, heat/cold intolerance, weakness/fatigue, change of 
appetite, change of weight, diarrhea/constipation, or 
palpitations.  Furthermore, the veteran's employment leave 
statements from January through August 1998 reveal that the 
veteran was fully employed and that he only took one day of 
sick leave during that time.  The April 1998 examination 
indicated that the veteran had normal functioning thyroid.  
He did not experience any hypothyroid symptoms.  He was on 
continuous Synthroid and his levels of T3, T4 and TSH were 
good.  The Board finds that the April 1998 examination and 
the other evidence of record indicates that the veteran had 
experienced improvement of his thyroid disability such that 
he more nearly met the criteria for a 10 percent rating under 
both the new and old criteria for the rating of 
hypothyroidism.  The Board is of the opinion that the 
evidence of record indicates that it is reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.

The Board has considered the veteran's assertions that he 
will again experience symptoms warranting a 30 percent rating 
whenever he goes off his thyroid medication when he prepares 
to undergo a total body scan.  The veteran maintains that he 
will experience those symptoms for up to six months at a time 
every time he has a scan and that he should have a scan every 
two years.  The November 1998 letter from a VA physician 
confirms that the veteran is required to go off his thyroid 
medication prior to the total body scans.  However, the Board 
notes that the record does not indicate that the veteran has 
the scans performed on a two-year basis.  Furthermore, the 
record only reveals that it is possible that symptoms could 
last up to six months.  The record does not indicate actually 
how long the veteran's own symptoms would last or the 
severity of those symptoms.  Since it is not clear that the 
veteran will have the total body scans on a very frequent 
basis and since it is not clear that the veteran will 
experience prolonged symptoms warranting a higher rating for 
his thyroid disability when the veteran undergoes the total 
body scans, the Board finds that it is appropriate to rate 
the veteran on his current symptoms, with both medical and 
nonmedical evidence showing that the veteran is doing well on 
his current treatment and does not meet the criteria for a 
rating in excess of 10 percent.  Accordingly, restoration of 
a 30 percent rating for the veteran's thyroid condition is 
not warranted.


ORDER

Entitlement to restoration of a 30 percent evaluation for a 
thyroid condition is denied.

		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

